                        Case 4:19-cv-02690-HSG Document 137 Filed 03/05/21 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matthew.rawlinson@lw.com
                   4
                         Elizabeth Deeley (SBN 230798)
                   5     505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   6     T: (415) 391-0600 / F: (415) 395-8095
                         elizabeth.deeley@lw.com
                   7
                         Andrew B. Clubok (pro hac vice)
                   8     Susan E. Engel (pro hac vice)
                         555 Eleventh Street, NW, Suite 1000
                   9     Washington, D.C. 20004
                         T: (202) 637-2200 / F: (202) 637-2201
               10        andrew.clubok@lw.com
                         susan.engel@lw.com
               11
                         Colleen C. Smith (SBN 231216)
               12        12670 High Bluff Drive
                         San Diego, California 92130
               13        T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
               14
                       Attorneys for Defendants Lyft, Inc., Logan
               15      Green, John Zimmer, Brian Roberts, Prashant
                       (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
               16      David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                       and Mary Agnes (Maggie) Wilderotter
               17
                       Additional Counsel on Signature Page
               18
                                                 UNITED STATES DISTRICT COURT
               19                               NORTHERN DISTRICT OF CALIFORNIA
               20                                     OAKLAND DIVISION

               21      In re LYFT INC. SECURITIES LITIGATION             MASTER FILE NO. 4:19-CV-02690-HSG
               22
                                                                         JOINT STIPULATION AND
                       This Document Relates to:                         ORDER REGARDING
               23
                                                                         DEFENDANTS’ FILING OF
                       ALL ACTIONS                                       SUPPLEMENTAL DECLARATION IN
               24
                                                                         SUPPORT OF DEFENDANTS’
               25                                                        OPPOSITION TO CLASS
                                                                         CERTIFICATION
               26

               27

               28
                                                                          JOINT STIP. AND PO
                                                                                          _ RE DEFS’ FILING OF SUPPL.
ATTORNEYS AT LAW                                                             DECL. IN SUPPORT OF OPP. TO CLASS CERT.
 SAN FRANCISCO                                                                            Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 137 Filed 03/05/21 Page 2 of 4


                   1          Pursuant to Local Rules 6-2 and 7-12, Defendants Lyft, Inc., Logan Green, John Zimmer,

                   2   Brian Roberts, Prashant (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett, David Lawee, Hiroshi

                   3   Mikitani, Ann Miura-Ko, and Mary Agnes (Maggie) Wilderotter (the “Defendants”) and Lead

                   4   Plaintiff Rick Keiner (the “Plaintiff,” and together with the Defendants, the “Parties”), through

                   5   their counsel, submit the following Joint Stipulation and [Proposed] Order regarding Defendants’

                   6   filing of a supplemental declaration in support of Defendants’ Opposition to Plaintiff’s Motion

                   7   for Class Certification (ECF No. 117).

                   8          WHEREAS, on September 25, 2020, Plaintiff filed a Motion for Class Certification (the

                   9   “Motion”) (ECF No. 98) and the supporting Declaration of Whitney E. Street (ECF 98-1);

               10             WHEREAS, on January 19, 2021, Defendants filed an Opposition to the Motion (ECF

               11      No. 117) and the supporting Declaration of Meryn C. N. Grant (ECF No. 118) with attached

               12      declarations from investors who purchased shares in Lyft’s initial public offering (ECF No. 118-

               13      1).

               14             WHEREAS, on February 5, 2021, Plaintiff filed his Reply in support of the Motion (ECF

               15      No. 127);

               16             WHEREAS, the hearing on the Motion is scheduled for March 11, 2021;

               17             WHEREAS, Defendants have gathered more declarations from investors who purchased

               18      shares in Lyft’s initial public offering that Defendants believe will aid the Court in evaluating the

               19      Motion and intend to submit them as an exhibit to a Supplemental Declaration of Meryn C. N.

               20      Grant in support of Defendants’ Opposition to the Motion;

               21             WHEREAS, Plaintiff does not agree that the investor declarations establish that any

               22      investor had actual knowledge that Lyft’s initial public offering registration statement contained

               23      untrue statements or omitted to disclose material facts and do not provide grounds for denying

               24      the Motion, but do not oppose their submission to the Court by Defendants;

               25             WHEREAS, Defendants believe that there will still be sufficient time for the Court to

               26      consider the additional investor declarations before the hearing on the Motion, that the filing of

               27      the Supplemental Declaration will not alter the date of any event or deadline already fixed by

               28
                                                                              JOINT STIP. AND PO RE DEFS’ FILING OF SUPPL.
ATTORNEYS AT LAW                                                                 DECL. IN SUPPORT OF OPP. TO CLASS CERT.
 SAN FRANCISCO                                                            2                   Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 137 Filed 03/05/21 Page 3 of 4


                   1   Court order, and that any further declarations obtained before the hearing will be submitted at the

                   2   earliest possible opportunity;

                   3          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the Parties hereby stipulate,

                   4   subject to Court approval, that Defendants may file the Supplemental Declaration of Meryn C.

                   5   N. Grant in Support of Defendants’ Opposition to Plaintiff’s Motion for Class Certification by

                   6   March 5, 2021.

                   7

                   8   Stipulated and agreed to by:

                   9   Dated: March 5, 2021

               10

               11
                        BLOCK & LEVITON LLP                                  LATHAM & WATKINS LLP
               12
                        /s/ Jeffrey C. Block    __________                   /s/ Colleen C. Smith   __________
               13       Jeffrey C. Block (admitted pro hac vice)             Colleen C. Smith (CA Bar. No. 231216)
                        Jacob A. Walker (CA Bar. No. 271217)                    12670 High Bluff Drive
               14         260 Franklin Street, Suite 1860                       San Diego, CA 92130
                          Boston, MA 02110                                      Colleen.Smith@lw.com
               15         (617) 398-5600 phone
                          (617) 507-6020 fax                                 Matthew Rawlinson (CA Bar. No. 231890)
               16         jeff@blockleviton.com                               140 Scott Drive
                          jake@blockleviton.com                               Menlo Park, CA 94025
               17                                                             T: (650) 328-4600 / F: (650) 463-2600
                        Whitney E. Street (CA Bar No. 223870)                 matthew.rawlinson@lw.com
               18        100 Pine Street, Suite 1250
                         San Francisco, CA 94111                             Elizabeth Deeley (CA Bar. No. 230798)
               19        Tel. (415) 968-1852                                   505 Montgomery Street, Suite 2000
                         Fax. (617) 507-6020                                   San Francisco, CA 94111
               20        wstreet@blockleviton.com                              T: (415) 391-0600 / F: (415) 395-8095
                                                                               elizabeth.deeley@lw.com
               21       Lead Counsel and Counsel for Plaintiff
                                                                             Andrew B. Clubok (pro hac vice)
               22                                                            Susan E. Engel (pro hac vice)
                                                                               555 Eleventh Street, NW, Suite 1000
               23                                                              Washington, D.C. 20004
                                                                               T: (202) 637-2200 / F: (202) 637-2201
               24                                                              andrew.clubok@lw.com
                                                                               susan.engel@lw.com
               25
                                                                             Counsel for Defendants Lyft, Inc., Logan
               26                                                            Green, John Zimmer, Brian Roberts,
                                                                             Prashant (Sean) Aggarwal, Ben Horowitz,
               27                                                            Valerie Jarrett, David Lawee, Hiroshi
                                                                             Mikitani, Ann Miura-Ko, and Mary Agnes
               28                                                            (Maggie) Wilderotter
                                                                             JOINT STIP. AND PO RE DEFS’ FILING OF SUPPL.
ATTORNEYS AT LAW                                                                DECL. IN SUPPORT OF OPP. TO CLASS CERT.
 SAN FRANCISCO                                                           3                       Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 137 Filed 03/05/21 Page 4 of 4


                   1                                     FILER’S ATTESTATION

                   2          Pursuant to Civil L. R. 5-1(i)(3), regarding signatures, I hereby attest that concurrence in

                   3   the filing of the document has been obtained from all of the signatories above.

                   4
                       Dated: March 5, 2021                                         /s/_Colleen C. Smith
                   5                                                                Colleen C. Smith
                   6                                            *       *      *
                   7

                   8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9

               10      Date: 3/5/2021                               ______________________________________
                                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
               11                                                   United States District Judge
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                             JOINT STIP. AND PO RE DEFS’ FILING OF SUPPL.
ATTORNEYS AT LAW                                                                DECL. IN SUPPORT OF OPP. TO CLASS CERT.
 SAN FRANCISCO                                                           4                       Case No. 4:19-cv-02690-HSG
